Exhibit 10.14

 

REAL PROPERTY LEASE

 

PARTIES:

STERLING PACIFIC, a partnership (Lessor)

COUNTRY COACH, INC., an Oregon corporation (Tenant)

 

AGREEMENTS:

 

1.                                       PREMISES:  Lessor hereby leases to
Tenant approximately 2,200 square feet of offices and 24,600 square feet of
industrial building commonly known as 29417 Airport Road, Eugene, Oregon. The
area leased as described in the preceding sentence is referred to herein as the
“Leased Premises.

 

2.                                       TERM.  This lease shall run for a
period of One (1) year commencing on November 3, 2003, and terminating at 12
midnight on November 2, 2004. In addition, Tenant shall have the option to renew
the term for four additional one year periods as hereinafter provided.

 

3.                                       RENT.  Tenant shall pay as monthly rent
for the first year term of this lease NINE THOUSAND DOLLARS ($9,000.00) per
month. Rent payment shall be due on the first day of each month, in advance,
except for the first and last month which shall be prorated. In the event rent
is not paid by the tenth (10th) day of the month, a late fee of five (5%)
percent of the monthly Rent amount shall be added to, and due with, the monthly
rent payment. Rent shall be adjusted as set forth below. The rent shall be paid
to Lessor at the address hereinafter provided (see paragraph 30) for giving
notice to Lessor, or at such other place or to such other person as Lessor may
designate in writing. Rent for the renewal option shall be as subject to
adjustment as set forth herein.

 

The monthly rent shall be adjusted on the first day of each successive renewal
year after the initial term of this lease to reflect changes in the cost of
living with an annual cap of three percent (3%). The adjustment shall be made by
multiplying the rent in effect immediately preceding the adjustment by a
fraction wherein the Index at the adjustment date is the numerator and the Index
at the date the rent in effect was established (which date is the first day of
the initial term or the adjustment made during the initial term and which date
is the first day of the renewal term for the adjustments made during the renewal
term) is the denominator. “Index” as used herein as defined as the United States
Department of Labor, Consumer Price Index U.S. City Average (CPI-U) (1982-84
-100 for All Urban Consumers).

 

An example of the operation of this provision is as follows:

 

If this lease commences on November 1, 2003, and the Index at that date is 180;
and the Index as of November, 2004 is 184; then the rent will be established by
the following formula:

 

$9,000 x 184/180 = $9,200. The rent for the period from November 1, 2004 to
November 1, 2005 shall be the amount of $9,200 per month.

 

If the Index information is not available at the date of any adjustment to be
made hereunder, the adjustment shall be made as soon as such information is
available, retroactive to the effective date, and any adjustment in the rent
shall be paid by Tenant to Lessor forthwith upon the furnishing of such
information from Lessor to Tenant. In the event the Index becomes unavailable
for any reason, the adjustment provided herein shall be based upon the most
comparable index then available from the United States Department of Labor.

 

Notwithstanding any other provision contained herein, in no event shall the
monthly rent be reduced below the amount of NINE THOUSAND DOLLARS ($9,000.00).

 

1

--------------------------------------------------------------------------------


 

All taxes, insurance costs, utility charges, and any other amounts that. Tenant
is required by lease to pay or reimburse to Lessor or third parties shall be
deemed additional rent.

 

4.                                       PURPOSE.  Tenant shall use and occupy
the office portion of the Lease Premises for office purposes. Tenant shall use
the warehouse portion of the Leased Premises for Tenant’s conversion of buses to
motor homes. Tenant may not use the Leased Premises for any other purpose
without Lessor’s prior written consent, in Lessor’s sole discretion. Tenant
acknowledges that Lessor has a significant interest in the activities conducted
upon the Leased Premises and that the granting or withholding of consent by
Lessor to any other use of the Leased Premises is solely within the Lessor’s
discretion. The Lessor has agreed to lease the Leased Premises to Tenant only
with Tenant’s assurances that the Leased Premises would be returned in good
condition and would not be damaged or marred by Tenant’s business activities.
Tenant shall in particular protect the Leased Premises against paint and
overspray and shall not attach any trade fixtures to the structure, such as
attaching a crane to the roof, without Lessor’s prior written consent in
Lessor’s sole discretion.

 

5.                                       LIMITATIONS ON USE.  Tenant will not
use the Leased Premises in any manner which would deface or injure the Leased
Premises or the real property upon which the Leased Premises is located. Tenant
shall not permit any objectionable noise or odor to escape from or be omitted
from the Leased Premises, or permit any use or activity upon the Leased Premises
tending to create a nuisance. Tenant shall not impose floor loads upon any
portion of the Leased Premises in excess of the floor loads, which may be
established by Lessor with reference to reasonable engineering standards. Tenant
shall refrain from any activity that would make it impossible to insure the
Leased Premises against casualty.

 

Tenant shall not cause or permit any Hazardous Substance to be spilled, leaked,
disposed of, or otherwise released on or under the Leased Premises. Tenant may
use or otherwise handle on the Leased Premises only those Hazardous Substances
typically used or sold in the prudent and safe operation of the business
specified in Paragraph 4. Tenant may store such Hazardous Substances on the
Leased Premises only in quantities necessary to satisfy Tenant’s reasonably
anticipated needs. Tenant shall comply with all Environmental Laws and exercise
the highest degree of care in the use, handling, and storage of Hazardous
Substances and shall take all practicable measures to minimize the quantity and
toxicity of Hazardous Substances used, handled, or stored on the Leased
Premises. Upon the expiration or termination of this lease, Tenant shall remove
all Hazardous Substances from the Leased Premises. The term Environmental Law
shall mean any federal, state, or local statute regulation, or ordinance or any
judicial or other governmental order pertaining to the protection of health,
safety or the environment. The term Hazardous Substance shall mean any
hazardous, toxic, infectious, or radioactive substance, waste, or material as
defined or listed by an Environmental Law and shall include, without limitation,
petroleum oil and its fractions.

 

6.                                       SIGNS.  Tenant may install one or more
suitable signs upon the Leased Premises subject to the prior written approval of
Lessor, which shall not be unreasonably withheld. Tenant shall be responsible
for the expense of the installation of such signs, the repair and maintenance of
such signs, and for removing the signs upon the expiration or termination of
this lease and repairing any and all damage to the Leased Premises caused
thereby. Tenant shall be responsible for ensuring that all signs comply with all
applicable law.

 

7.                                       COMPLIANCE WITH LAW.  Tenant, at
Tenant’s expense, shall promptly observe and comply with all present and future
laws, orders, regulations, rules, ordinances and requirements of federal, state,
county and city governments with

 

2

--------------------------------------------------------------------------------


 

respect to the use, care and control of the Leased Premises.

 

8.                                       REPRESENTATIONS.  Except as set forth
in Paragraph 2, Tenant acknowledges that this lease is accepted and executed on
the basis of Tenant’s own examination and personal knowledge of the value and
condition of the Leased Premises; that no representation as to the value,
condition or repair of the Leased Premises has been made by Lessor or any agent
of Lessor; and that Tenant agrees to take the Leased Premises in the condition
the Leased Premises are in at the time of the execution of this lease as
documented in a walk through between Lessor and Tenant.

 

9.                                       ASSIGNMENT AND SUBLEASE.  The interest
of Tenant under this lease may be assigned, wholly or partially, or all or any
portion of the Leased Premises may be sublet, with the prior written consent of
Lessor. The parties acknowledge that Lessor has a significant interest in the
person or persons occupying the Leased Premises and that the granting or
withholding of consent by Lessor to assignment or subleasing shall be solely
within the Lessor’s discretion. No assignment or sublease, or consent thereto by
Lessor, shall relieve Tenant, wholly or partially, from the obligations of
Tenant to Lessor under this lease unless agreement is reached to the contrary.

 

10.                                 UTILITIES.  Lessor shall furnish no
utilities or services, and Tenant shall arrange for, and pay for, all utilities
and services used by Tenant upon the Leased Premises during the term of this
lease, including, without limitation, gas, electricity, water, sewage service,
telephone service and trash removal.

 

11.                                 ALTERATIONS AND IMPROVEMENTS.  Tenant will
not make or cause to be made any alteration or improvements upon the Leased
Premises, without the prior written consent of Lessor. All alterations or
improvements to the Leased Premises shall be presumed to become an integral part
of the Leased Premises, shall remain for the benefit of Lessor and shall not be
removed unless otherwise expressly agreed in writing. The above restrictions
shall not apply to movable furniture and trade fixtures installed by Tenant
during the term of this lease. Upon the termination of this lease, such trade
fixtures may be removed by Tenant upon the condition that Tenant repair, at
Tenant’s expense, all damage to the Leased Premises resulting from such removal.
The renewal of this lease or the extension of its term in any manner shall not
affect the right of Tenant to remove trade fixtures as provided herein.
Provided, that as set forth in Paragraph 5. above, Tenant may not affix or
attach any trade fixture to the structure of the building without Lessor’s prior
written consent, in Lessor’s discretion.

 

12.                                 REPAIRS AND MAINTENANCE.  Lessor shall, at
Lessor’s expense, maintain the roof, gutters, exterior walls (including
painting), bearing walls, structural members, floor slabs, foundation, exterior
water, sewer, and other utility lines up to the point of entry to the buildings,
water, sewer, and utility lines within the walls or underground that a damaged
where damage is not due to Tenant’s negligence, and major repair or replacement
of the HVAC equipment. Lessor’s obligation to repair shall arise only upon
receipt of written notice from Tenant, and Lessor shall have a reasonable period
of time after receipt of such notice to commence and complete such repairs.

 

Tenant’s responsibilities shall be maintenance of ceilings, floor coverings,
interior walls, light fixtures, doors & windows, and plumbing & electrical
outside the walls and above ground level, grounds, regular service of the HVAC
equipment (excluding major repair or replacement), and any repairs due

 

3

--------------------------------------------------------------------------------


 

to the Tenant’s negligence, or negligence of customers for the Tenant. Except
for repairs and maintenance which are the responsibility of Lessor under the
provisions of this paragraph, Tenant shall, at Tenants expense, maintain the
Leased Premises in good order and condition during the term of this lease.
Specifically, Tenant shall be responsible for all repair or replacement in the
same manner as a reasonably prudent owner, and repairs and replacements shall be
made without regard to the expiration date of this lease provided Tenant is
notified in writing by the Landlord within 90 days after expiration of the
lease.

 

13.                                 RETURN OF PREMISES.  Upon the expiration of
this lease, or its termination for any cause, Tenant will surrender the Leased
Premises in good order and condition excepting damage resulting from fire, acts
of God or other casualty not caused by the negligence or fault of Tenant.
Specifically, Tenant shall fully restore, clean up and recondition the Leased
Premises, including any paint or overspray, and shall restore the walls and
floors to their condition at the execution of the original lease term as
evidenced by the documentation of a walk through between Lessor and Tenant,
excepting normal wear and tear.

 

14.                                 ACCESS BY LESSOR.  Lessor: and Lessor’s
representatives and agents shall have free access to the Leased Premises at
reasonable times for the purpose of examining or exhibiting the same or to make
any repairs or alterations on the Leased Premises which the Lessor deems
convenient for the maintenance or preservation thereof; provided that this
paragraph shall not be deemed a modification of the repair and maintenance
responsibilities provided for in this lease.

 

15.                                 LIENS AND ENCUMBRANCES.  Tenant shall keep
the Leased Premises free and clear of any and all liens or encumbrances imposed
or threatened to be imposed on the Leased Premises by reason of any contract,
act or omission by Tenant.

 

16.                                 INJURY TO PROPERTY OR PERSON.  Tenant is
responsible for the condition of the Leased Premises during the term of this
lease and any damage or injury to property or person resulting from the
condition of the components of the Leased Premises for which Tenant is
responsible, or the activities of Tenant and subtenants of Tenant or person upon
the Leased Premises with the express or implied consent of Tenant. Tenant shall
indemnify and save Lessor harmless from any loss, damage, claim or demand
arising out of such condition or activities. Lessor sha1l 1ike wise indemnify
and save Tenant harmless from any loss, damage, claim or demand arising out of
conditions or activities that are the responsibility of Lessor. Tenant shall
obtain and maintain in full force and effect liability insurance in a combined
single limit of not less than ONE MILLION DOLLARS ($1,000,000.00), indemnifying
Tenant from any liability, claim or demand arising out of such condition or
activities, and naming Lessor as an additional insured. Such insurance shall be
written by an insurance company authorized to transact business within the state
of Oregon, and shall provide that such insurance may not be canceled or
terminated in any manner without not less than ten (10) days’ written notice to
Lessor. A copy of such insurance policy or certificate evidencing such insurance
coverage shall be furnished to Lessor upon written request to Tenant.

 

17.                                 DEFAULT BY TENANT.  In the event Tenant
shall fail to pay any payment coming due hereunder from Tenant to Lessor within
ten (10) days from the due date thereof, or in the event Tenant shall violate or
fail to perform any other covenant, condition or provision of this lease within
fifteen (15) days after written notice thereof is given to Tenant by Lessor,
Lessor shall be entitled to the following remedies:

 

a. Without terminating this lease, Lessor shall be entitled to recover from
Tenant any amounts due hereunder, or any damages arising out of

 

4

--------------------------------------------------------------------------------


 

the violation or failure of Tenant to perform any covenant, condition or
provision of this lease.

 

b. Lessor may elect to terminate this lease and any and all interest and claim
of Tenant by virtue of such lease, whether such interest or claim is existing or
prospective, and to terminate all interest of Tenant in the Leased Premises.
Such termination shall, at the election of Lessor, also terminate any sublease
by Tenant, whether or not Lessor has theretofore consent to such sublease.

 

c. Lessor may elect to relet the Leased Premises.

 

The foregoing remedies shall be in addition to, and shall not exclude, any other
remedy available to Lessor at law or in equity. The ten (10) day grace period
for the payment of amounts coming due hereunder is in recognition of the ten
(10) day grace period for the payment of rent provided by the statutes of the
state of Oregon; and shall not be construed as an addition to, or an extension
of, such grace period provided the statute. All remedies, to the extent they are
not inconsistent with each other, shall be deemed cumulative. The election by
Lessor of one remedy shall not prevent the subsequent election by Lessor of an
inconsistent remedy unless Tenant has substantially changed Tenant’s position in
reliance upon such prior election by Lessor.

 

In the event this Lease is terminated, all obligations and indebtedness of
Tenant to Lessor arising out of this lease prior to the date of such termination
shall survive such termination.

 

Upon such termination, or upon the election by Lessor to relet the Leased
Premises, Lessor may reenter the Leased Premises and take possession thereof and
remove any persons and property by legal action or by self-help with the use of
reasonable force and without liability for damages, and Tenant shall indemnify
and hold Lessor harmless from any claim or demand arising out of such reentry
and removal of persons or property.

 

In the event Lessor reenters the Leased Premises upon termination, or for the
purpose of reletting, Lessor shall make all reasonable good faith efforts to
mitigate its damages and may relet all or some portion of the Leased Premises,
alone or in conjunction with other properties, for a term longer or shorter than
the term of this lease, upon any reasonable terms and conditions, including the
granting of a period of rent-free occupancy or other rental concession, and
Lessor may, but shall not be required to, relet the Leased Premises for any use
or purpose other than specified in this lease, and Lessor shall not be required
to relet to any tenant which Lessor may reasonably consider objectionable.

 

In the event of termination by Lessor, Lessor shall be entitled to recover
immediately as damages, subject to reasonable good faith mitigation efforts, the
total of the following amounts:

 

a. Any amount by which Tenant’s total obligations under this lease exceed the
reasonable rental value of the Leased Premises as at the date of default, for
the remaining term of the lease.

 

b. The reasonable costs of reentry and reletting, including, but not limited to,
any expense of cleaning, repairing, altering, remodeling, refurbishing, removing
Tenant’s property, or any other expense incurred in recovering possession of the
Leased Premises or reletting the Leased Premises, including, but not limited to,
attorney’s fees, court costs, broker’s commissions and advertising expense.

 

c. The loss of rent accruing until the date when a new tenant has

 

5

--------------------------------------------------------------------------------


 

been, or with the exercise of reasonable diligence could have been, obtained.

 

18.                                 DESTRUCTION OF PREMISES.  If the Leased
Premises are destroyed or damaged by Act of God, by fire or by other casualty to
the extent that Lessor determines, in Lessor’s sole discretion, that it is
impractical or inadvisable to repair or reconstruct, then Lessor shall give
Tenant written notice of such decision and this lease shall terminate as of the
date of such damage or destruction. Lessor shall have a period of thirty (30)
days following the damage or destruction within which to decide whether the
repairs or reconstruction shall be made. If Lessor decides to repair or
reconstruct, this lease shall continue in full force and effect, however, if the
extent of the damage prevents, or will prevent, the Tenant from using the leased
premises for its manufacturing operation for a period of 90 days from the date
of the damage, then the Tenant shall have the option to terminate the lease
immediately. If Lessor elects to repair or reconstruct, the repairs or
reconstruction shall be commenced without undue delay and shall be diligently
prosecuted to completion. In any event, Tenant shall be entitled to a reduction
of the rent from the date of such damage or destruction until the repair or
reconstruction is completed in an amount proportionate to the extent to which
said damage or destruction and the making of repairs interferes with the
occupancy by the Tenant of the Leased Premises.

 

19.                                 TAKING FOR PUBLIC USE.  If the Leased
Premises, in whole or in part, are taken or condemned for public use (an agreed
sale to a public or quasi-public corporation or utility after threat of
condemnation constitutes a taking for public use), all compensation awarded upon
such condemnation or taking shall be according to the working laws in effect in
the state of Oregon at the time of the taking or condemnation.

 

20.                                 PROPERTY DAMAGE INSURANCE.  Lessee shall
obtain and maintain in force a policy or policies of fire insurance on the
Leased Premises and in such amounts sufficient to cover replacement value.
Tenant shall, at Tenant’s expense, insure all personal property and fixtures of
Tenant located upon the Leased Premises for their full insurable value.

 

21.                                 TAXES AND ASSESSMENTS.  Subject to the
provisions contained in this paragraph relating to reimbursement, Lessor shall
pay all real property taxes and assessments upon the Leased Premises. Tenant
shall reimburse Lessor for the full amount of the real property taxes within 30
days after receipt of written notice from Lessor of payment of such taxes and
assessments. Real property taxes and assessments for the first and last partial
fiscal years of this lease shall be prorated between Lessor and Tenant as at the
commencement date and as at the termination date of this lease.

 

Tenant shall pay all personal property taxes on personal property of Tenant
located upon the Leased Premises. Tenant shall, upon written request of Lessor,
reimburse Lessor for any portion of the real property taxes attributable to
trade fixtures or other improvements attached to or constructed upon the Leased
Premises by Tenant.

 

If a new charge or fee relating to the ownership or use of the Leased Premises
or the receipt of rental therefrom or in lieu of real property taxes is assessed
or imposed, then, to the extent permitted by law, Tenant shall pay such charge
or fee. Tenant, however, shall have no obligation to pay any income, profits, or
franchise tax levied on the net income derived by Lessor from this lease.

 

22.                                 OPTION & NOTICE TO RENEW.  Provided that
Tenant is not in default at the time of the giving of notice of the exercise of
the option to renew, or at the

 

6

--------------------------------------------------------------------------------


 

commencement date of the renewed term, Tenant shall have an option to renew this
lease for four (4) additional periods of one (1) year by giving written notice
thereof to Lessor not less than ninety (90) days prior to the expiration date of
the initial term, or current term, of this lease. Such renewed term(s) shall be
upon the identical terms and conditions contained in this for the initial term
except that the rent shall be at a rate established by the CPI formula
previously stated.

 

23.                                 RIGHT OF REFUSAL.  If, during any term of
this lease Lessor is prepared to accept a bona fide offer to purchase the
building and the real property of which the Leased Premises are a part, Lessor
shall give written notice to Tenant of the terms of such purchase offer and
Tenant shall have a period of seven days from the date of receipt of such notice
within which to elect to purchase on the identical terms and conditions of such
offer, by giving written notice of such elections to Lessor. In the event Tenant
fails to give such timely written notice of such election to purchase, Lessor
may sell the building and real property, upon terms not more favorable to the
purchaser than contained in such notice.

 

24.                                 MORTGAGE PRIORITY.  This lease is and shall
be prior to any mortgage or deed of trust (“Encumbrance”) recorded prior to or
after the date of this lease and affecting the Leased Premises. However, if any
lender holding an Encumbrance recorded after the date of this lease requires
that this lease be subordinate to the Encumbrance, then Tenant agrees that the
lease shall be subordinate to the Encumbrance if the holder thereof agrees in
writing with Tenant that as long as Tenant performs Tenant’s obligations under
this lease no foreclosure, deed given in lieu of foreclosure, or sale pursuant
to the terms of the Encumbrance, or other steps or procedures taken under the
Encumbrance shall affect Tenant’s rights under this lease. If the foregoing
condition is met, Tenant shall execute the written agreement and any other
documents required by the holder of the Encumbrance to accomplish the purposes
of this paragraph. If the Leased Premises are sold as a result of foreclosure of
any Encumbrances thereon, or otherwise transferred by Lessor or any successor,
Tenant shall attorn to the purchaser or transferee.

 

25.                                 ESTOPPEL CERTIFICATE.  Tenant shall, at any
time and from time to time, upon not less than ten (10) days’ prior written
notice from Lessor, execute, acknowledge, and deliver to Lessor a statement in
writing certifying that this lease is unmodified and in full force and effect
(or if there have been modifications, that this lease is in full force and
effect as modified and stating the modifications), stating the dates to which
the rent and other charges hereunder have been paid by Tenant, stating whether
or not Lessor is in default in the performance of any covenant, agreement or
condition contained in this lease and, if so, specifying each default, and
stating the address to which notices to Tenant shall be sent.

 

26.                                 LATE CHARGE.  If any payment coming due from
Tenant to Lessor is not received by Lessor within ten (10) days from the due
date thereof, Tenant shall pay to Lessor a late charge equal to five percent
(5%) of the payment coming due, but in no event shall such late charge exceed
any maximum charge now or hereafter established by law. Lessor’s right to
collect any late charge shall be in addition to any other rights or remedies
available to Lessor hereunder or at law or in equity.

 

27.                                 CONDITIONS.  If Tenant makes an assignment
for the benefit of Tenant’s creditors of all or any portion of the assets of
Tenant; or if Tenant proposes or consents to a composition with unsecured
creditors of Tenant; or if any

 

7

--------------------------------------------------------------------------------


 

interest of Tenant hereunder is levied upon by legal process for the enforcement
of any debt of Tenant, individually or jointly; or if Tenant becomes insolvent;
Lessor shall have the right to terminate this lease by giving written notice of
termination to Tenant. Specifically, the time periods for curing defaults
provided in the paragraph of this lease relating to default shall not be
applicable to the provisions of this paragraph.

 

28.                                 HOLDING OVER.  If Tenant shall hold over
after the expiration of the term of this lease, or an extended terms, such
holding over shall be deemed to create a tenancy at will which may be terminated
after first providing 60-day prior written notice by either party.

 

29.                                 WAIVER OF SUBROGATION RIGHTS.  Each of the
parties releases the other, and the agents, employees and successors of such
other party, from all claims, demands and liabilities arising from unintentional
acts or omissions of the other party which result in loss for which the party
sustaining such loss is indemnified under a policy or policies of insurance.

 

30.                                 NOTICES.  Any notices required or permitted
to be given under the terms of this lease, or by law, shall be in writing and
may be given by personal delivery or certified mail, directed to the parties at
the following addresses, or such other address as any party may designate in
writing prior to the time of the giving of such notice, or in any other manner
authorized by law:

 

 

LESSOR:  Sterling Pacific

 

Richard A. Ramberg

 

15 Carrera Court

 

Rancho Mirage, CA 92270

 

 

 

TENANT: Country Coach, Inc.

 

29417 Airport Road Eugene, OR 97402

 

Any notice given shall be effective when actually received, or if given by
certified mail, then forty-eight (48) hours after the deposit of such notice in
the United States mail with postage prepaid.

 

31.                                 BINDING EFFECT.  All of the covenants,
agreements, conditions and terms contained in this lease shall be binding upon,
apply and inure to the benefit of the successors and assigns of the respective
parties hereto, and all said covenants shall be construed as covenants running
with the land. However, nothing in this paragraph shall be construed as
modifying in any way any restrictions on assignment and sublease provided in
this lease.

 

32.                                 WAIVER.  No waiver of any right arising out
of a breach of any covenant, term or condition of this lease shall be a waiver
of any right arising out of any other or subsequent breach of the same or any
other covenant, term or condition or a waiver of the covenant, term or condition
itself.

 

33.                                 INTEGRATION.  This lease constitutes a final
and complete statement of the agreement between the parties, and full supersedes
all prior agreements or negotiations, written or oral.

 

34.                                 LEGAL PROCEEDINGS.  If any legal proceeding
is commenced for the purpose of interpreting or enforcing any provision of this
lease, the prevailing party in such proceeding shall be entitled to recover a
reasonable attorney’s fee in such proceeding, or any appeal thereof in addition
to the costs and disbursements allowed by law.

 

35.                                 COUNSEL.  Each of the parties hereto
acknowledges that each party has been represented by counsel in connection with
the preparation and execution of

 

8

--------------------------------------------------------------------------------


 

this lease and that each party has thoroughly reviewed this lease with that
party’s counsel. The rule of construction that a written agreement is construed
against the party preparing or drafting such agreement shall specifically not be
applicable to the interpretation of this lease.

 

36.                                 WARRANTY OF AUTHORITY.  The person or
persons executing and delivering this lease on behalf of Lessor and Tenant
represent and warrant that each of them is duly authorized to do so and that the
execution and delivery of this lease are the lawful and voluntary act of the
party on whose behalf that person purports to act.

 

DATED: 11-6-03 2003.

STERLING PACIFIC

 

By:

/s/Richard A. Ramberg

 

 

 

Partner

 

 

 

 

 

 

COUNTRY COACH, INC

 

By:

/s/ Jay L. Howard

 

 

 

President

 

 

 

 

 

 

COUNTRY COACH, INC

 

By:

/s/ Mark D. Andersen

 

 

 

Secretary

 

 

 

LEASE EXTENSION

 

PARTIES:

RICHARD A. RAMBERG (Lessor)

 

COUNTRY COACH, INC. an Oregon corporation (Tenant)

 

RECITALS:

 

A.  The parties entered into a Real Property lease dated November 3, 2003
covering the premises commonly known as 29417 Airport Road, Eugene, Lane County,
Oregon. (The lease)

 

B.  The parties desire to extend the term of the Lease upon the terms and
conditions contained herein.

 

AGREEMENTS:

 

1.  The term of the Lease is extended one year to and including November 2,
2005.

 

2.  The monthly rent shall be adjusted on the first day of November 2004 to
reflect changes in the cost of living for the prior 12 months with an annual cap
of three percent (3%) per the terms of the lease.

 

3.  As specified in paragraph #3 of the lease, if the Index information is not
available at the date of the adjustment, the adjustment shall be made as soon as
such information is available, retroactive to the effective date and any
adjustment shall be paid by Tenant to Lessor upon the furnishing of such
information from Lessor to Tenant.

 

4.  Except as herein specifically modified, the Lease shall remain in full force
and effect in accordance with its remaining terms.

 

9

--------------------------------------------------------------------------------


 

 

LEESOR:

 

By:

/s/ Richard A. Ramberg

 

 

 

Partner

 

 

 

 

Date:  9-28-2004

 

 

 

TENANT: Country Coach, Inc.

 

 

 

By:

/s/ Jay L. Howard

 

 

 

President

 

 

 

 

 

Date:  10-20-04

 

10

--------------------------------------------------------------------------------